DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 15 and 42 is/are obviated by Applicant’s cancellation.
All rejections under 35 U.S.C. §103 from prior office action are maintained.
New objections and rejections are necessitated in view of Applicant’s cancellation.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a removal line (93)” as claimed in claims 1 and 39 must be shown or the feature(s) canceled from the claim(s).  In the specification, the reference signs list indicates both “91” and “93” are removal line (page 41), but the description only disclose a removal line 91 within the cartridge (page 32, line 12-14).  No new matter should be entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 9-10: “at least one liquid a removal line (93) and/or a removal zone (96): should be “at least one of a removal line (93) and/or a removal zone (96)”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12, 14, 16, 24-25, 33-39, 41, 43-44, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiglin (WO 2014/187488, provided in IDS filed on April 25, 2018) in view of Smith (U.S. Patent Pub 2008/0281471), supported by Pollack (M.G. Pollack, Electrowetting-based actuation of droplets for integrated microfluidics, 2, Lab Chip, 2002, page 96-101) as an evidence for claims 1, 14, and 15.
Regarding claims 1, 6, and 33, Feiglin teaches a cartridge (Fig. 1; page 11, line 30: disposable cartridge 2) for use in an electrowetting (page 14, lines 6-7: manipulating 
one or more liquid input port (Fig. 2; page 15, line 14: through hole 19) for introducing an input liquid into an internal gap of the cartridge (Fig. 2; page 15, lines 13-14: for introducing sample droplets into the gap 6 of the cartridge 2), which comprises at least one hydrophobic surface (Fig. 2; page 15, line 31: hydrophobic surface 17),
wherein the cartridge comprises a removal zone (Fig. 6: waste).

Feiglin does not disclose the cartridge further comprises at least one outlet port that is operably connected to the inlet port for providing a liquid flow through the cartridge, if a liquid driving force is applied to at least a part of the input liquid (claim 1) or the liquid driving force is a pressure force (claim 33), and the removal zone is operably connected to the outlet port and the cartridge is configured to provide the liquid flow through the cartridge.
However, Smith teaches providing a secondary fluid-handling system can be provided to inject and to remove fluid from within the droplet microactuator ([0194] lines 3-5).  Pressure can be used to transport the filler fluid into or out of the droplet microactuator ([0194] lines 5-8).  Thus, Smith teaches at least one outlet port ([0197] line 4: outlet) that is operably connected to the inlet port ([0197] lines 3-5: allowed to flow with the filler fluid to the outlet providing a means to “flush” the droplet microactuator; thus the outlet port being operably connected to the inlet port) for providing a liquid flow through the cartridge ([0197] lines 4-5: providing a means to “flush” the droplet microactuator, i.e. flowing through the cartridge), if a liquid driving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiglin by incorporating an outlet for the liquid to be flushed out by pressure as taught by Smith because the outlet would release the waste from the cartridge of droplet microactuator, and flush the droplet microactuator to reset the status of the droplet microactuator in preparation to perform additional assays ([0197] lines 4-7).  By incorporating the outlet port as taught by Smith in the cartridge of Feiglin would necessarily result in the outlet port being operably connected to the inlet port, and the waste zone of the Feiglin would be necessarily operably connected to the outlet port.

Regarding the limitation “for enabling an electrowetting induced movement of multiple microfluidic droplets”, Pollack teaches a polarizable and conductive liquid droplet resting on a hydrophobic surface (page 97, Col. 1, para. 3, lines 1-3), and upon application of an electrical potential, the improved wetting is exhibited through a reduction in the droplet’s contact angle with the surface (Fig. 1; page 97, Col. 1, para. 3, lines 5-6).  Application of an electrical field on only one side of the droplet creates an imbalance of interfacial tension which can drive bulk flow of the droplet, which is the principle of the electrowetting-based microactuator (Fig. 2; page 97, Col. 2, para. 2, 
Further, the designation “for enabling an electrowetting induced movement of multiple microfluidic droplets separated from the input liquid” is a functional limitation of the hydrophobic surface.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
The designation “the cartridge is configured to provide the liquid flow through the cartridge as a continuous flow in the cartridge” for both claims 1 and 6 is a functional limitation in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid through the feed pipe, thus being capable of providing the input liquid.  The apparatus as taught by combined Feiglin and Smith is identical to the presently claimed structure and would therefore would have the ability to enable a continuous flow in the cartridge flowing through the cartridge.

Regarding claim 2, Feiglin teaches a first part (Fig. 2; page 15, line 28: a top layer 4) with the liquid input port (Fig. 2; page 15, line 14: through hole 19) and a second part (Fig. 2; page 15, line 28: a bottom layer 3) attached to the first part (Fig. 2: 

Regarding claim 3, Feiglin teaches the first part comprises a rigid body (Fig. 2; page 15, lines 15-16: a piercing pipette tip 20 to be pushed through and pierce the top layer 4 of the cartridge 2; thus the top layer must be a rigid body).

Regarding claim 4, Feiglin teaches the gap (Fig. 2; page 15, line 29: a gap 6) is defined by a spacer that is arranged between the first part and the second part (Fig. 2: showing the gap 6 is defined by the spacer 5 between the top layer 4 and the bottom layer 3).

Regarding claim 5, Feiglin teaches one or more of: the first part, the second part, and the spacer comprise an outlet port (Fig. 2; page 15, lines 28-29: the disposable cartridge 2 comprises a bottom layer 3, a top layer 4, and a spacer 5 that defines a gap 6; thus the outlet port must be located in one of them for releasing the waste out of the cartridge).

Regarding claims 7 and 36, Feiglin teaches a plurality of electrodes (claim 7) (Fig. 2; page 15, line 20: the electrode array 9), for applying an electrowetting force to the microfluidic droplets (page 24, lines 30-32: the individual electrodes 10 of the 

Regarding claims 8 and 37, Feiglin teaches at least two of the electrodes are connected an electrical interface (claim 8) (Fig. 2; page 15, lines 21-23: every individual electrode 10 is electrically and operationally connected with the central control unit 14) and the electrical interface is an electrical connector or contact field (claim 37) (Fig. 6; page 24, lines 5-7: individual electric lines contact each individual electrode 10 with one of these electrical board contact elements 42).

Regarding claim 9, Feiglin teaches the inlet port as a single inlet port (Fig. 2: showing the through hole 19 is a single inlet port).

Regarding claim 10, Feiglin teaches the cartridge being configured as a disposable cartridge (Fig. 1; page 11, line 30: disposable cartridge 2) to an electrowetting sample processing system (Fig. 1; page 11, line 26: digital microfluidics system 1).

Regarding claim 11, Feiglin teaches the input liquid comprises an electrowetting filler liquid, further in particular a silicon oil (page 27, lines 9-10: the gap 6 of the disposable cartridge 2 is substantially filled with silicon oil).


However, Smith teaches providing a secondary fluid-handling system can be provided to inject and to remove fluid from within the droplet microactuator ([0194] lines 3-5).  Thus, the combined Feiglin and Smith would necessarily have the removal zone (Feiglin, Fig. 6: waste zone) and the outlet port (Smith, [0197] line 4: outlet) operably connected to each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiglin by operably connecting the removal element and/or zone to the outlet port because the outlet would release the waste from the cartridge of droplet microactuator. 

Regarding claims 14 and 41, Feiglin teaches an electrowetting sample process system (claim 14) (Fig. 1; page 11, line 26: digital microfluidics system 1) and the electrowetting sample processing system is a biological sample processing system (page 9, lines 1-3: the digital microfluidics system can be sued for almost any biochemical application), comprising a cartridge (according to claim 1) comprising:
one or more liquid input port (Fig. 2; page 15, line 14: through hole 19) for introducing an input liquid into an internal gap of the cartridge (Fig. 2; page 15, lines 13-
wherein the cartridge comprises a removal zone (Fig. 6: waste).

Feiglin does not disclose the cartridge further comprises at least one outlet port that is operably connected to the inlet port for providing a liquid flow through the cartridge, if a liquid driving force is applied to at least a part of the input liquid (claim 1) or the liquid driving force is a pressure force (claim 33), and the removal zone is operably connected to the outlet port and the cartridge is configured to provide the liquid flow through the cartridge.
However, Smith teaches providing a secondary fluid-handling system can be provided to inject and to remove fluid from within the droplet microactuator ([0194] lines 3-5).  Pressure can be used to transport the filler fluid into or out of the droplet microactuator ([0194] lines 5-8).  Thus, Smith teaches at least one outlet port ([0197] line 4: outlet) that is operably connected to the inlet port ([0197] lines 3-5: allowed to flow with the filler fluid to the outlet providing a means to “flush” the droplet microactuator; thus the outlet port being operably connected to the inlet port) for providing a liquid flow through the cartridge ([0197] lines 4-5: providing a means to “flush” the droplet microactuator, i.e. flowing through the cartridge), if a liquid driving force is applied to at least a part of the input liquid ([0194] lines 3-5: a secondary fluid-handling system can be provided to inject and to remove fluid from within the droplet microactuator; e.g., applying pressure to the input liquid), and the liquid driving force is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiglin by incorporating an outlet for the liquid to be flushed out by pressure as taught by Smith because the outlet would release the waste from the cartridge of droplet microactuator, and flush the droplet microactuator to reset the status of the droplet microactuator in preparation to perform additional assays ([0197] lines 4-7).  By incorporating the outlet port as taught by Smith in the cartridge of Feiglin would necessarily result in the outlet port being operably connected to the inlet port, and the waste zone of the Feiglin would be necessarily operably connected to the outlet port.

Regarding the limitation of “for enabling an electrowetting induced movement of multiple microfluidic droplets”, Pollack teaches a polarizable and conductive liquid droplet resting on a hydrophobic surface (page 97, Col. 1, para. 3, lines 1-3), and upon application of an electrical potential, the improved wetting is exhibited through a reduction in the droplet’s contact angle with the surface (Fig. 1; page 97, Col. 1, para. 3, lines 5-6).  Application of an electrical field on only one side of the droplet creates an imbalance of interfacial tension which can drive bulk flow of the droplet, which is the principle of the electrowetting-based microactuator (Fig. 2; page 97, Col. 2, para. 2, lines 1-4).  Thus, the at least one hydrophobic surface enables the droplet movement induced by electrowetting effect.
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
The designation “the cartridge is configured to provide the liquid flow through the cartridge as a continuous flow in the cartridge” for both claims 1 and 6 is a functional limitation in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid through the feed pipe, thus being capable of providing the input liquid.  The apparatus as taught by combined Feiglin and Smith is identical to the presently claimed structure and would therefore would have the ability to enable a continuous flow in the cartridge flowing through the cartridge.

Regarding claims 16 and 43-44, Feiglin teaches a plurality of electrodes (claim 16) (page 12, line 25: a number of individual electrodes 10) for applying an electrowetting force to the microfluidic droplets (page 24, lines 30-32: the individual electrodes 10 of the electrode array 9 are arranged and configured for manipulating liquid droplets within cartridges 2 by electrowetting), and the electrode array is an 

Regarding claim 24, Feiglin teaches the input liquid comprises an electrowetting filler liquid (page 27, lines 9-10: the gap 6 of the disposable cartridge 2 is substantially filled with silicon oil, which is deemed to be electrowetting filler liquid).

Regarding claim 25, Feiglin teaches a reagent detector (Fig. 6; page 26, line 7: an optics module 48) for indicating the presence of processing liquid in the input liquid (page 26, lines 7-9: for the analysis of samples in liquid droplets 23).

Regarding claim 34, the designation of “wherein the flexible film is a polymer film and/or an electrically isolating film” is optional, i.e., an optional limitation in claim 3 on which claim 34 depends, and not required in the prior art reference.

Regarding claim 35, the designation of “wherein the at least one of the two parts of the cartridge are selected from the group consisting of a flexible part and a rigid part of the cartridge” is optional, i.e., an optional limitation in claim 4 on which claim 35 depends, and not required in the prior art reference.

Regarding claim 38, Feiglin teaches the electrowetting filler liquid is a silicon oil (page 27, lines 9-10: the gap 6 of the disposable cartridge 2 is substantially filled with silicon oil).  


Regarding claim 47, Feiglin teaches the filler liquid is a silicon oil (page 27, lines 9-10: the gap 6 of the disposable cartridge 2 is substantially filled with silicon oil).
The designation of “wherein the processing liquid comprises at least one of a reagent, a buffer, a diluent, an extraction liquid, and a washing liquid, and wherein the suspension is selected from the group consisting of a suspension of magnetic beads, a suspension of single cells and a suspension of cell aggregates” is optional, i.e., an optional limitation in claim 24 on which claim 47 depends, and not required in the prior art reference.

Regarding claim 48, the designation of “the monitoring the amount of processing liquid in the input liquid is in relation to a predetermined value” is optional, i.e., an optional limitation in claim 25 on which claim 48 depends, and not required in the prior art reference.
Claim(s) 13 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiglin in view of Smith, and further in view of Lay (U.S. Patent Pub. 2014/0190832).

However, Lay teaches the cover 58 of the disposable cartridge 2 may comprise at least one ventilation duct 59 that is configured to let pass air (or other gases) arriving from the absorptive cushion 55 and thereby to avoid any building up of overpressure (Fig. 6; [0090] lines 3-7).  Thus, Lay teaches an air ventilation outlet (Fig. 6; [0090] line 4: ventilation duct 59) or a gas exhaust ([0090] line 5: to let pass air).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiglin and Smith by incorporating an additional ventilation outlet so that the ventilation outlet is arranged separate from the outlet port as taught by Lay because the ventilation outlet would let pass air to avoid any building up of overpressure ([0090] lines 4-7).
The designation of “for providing a fluid output” of the air ventilation outlet is deemed to be statements with regard to the intended use and not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The outlet as taught by Lay are identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.
Claim(s) 17-19 and 23, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiglin in view of Smith, and further in view of Kiyama (U.S. Patent Pub. 2017/0198249).
Regarding claims 17 and 45, Feiglin and Smith disclose all limitations of claim 14 as described to claim 14.  Feiglin and Smith do not disclose a liquid input feeder operably connected to the inlet port by a tube for feeding the input liquid to the inlet port (claim 17) or the tube is a flexible tube (claim 45).
However, Kiyama teaches a liquid feeder 1 including a liquid bottle 2 holding a liquid, a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4; [0025] lines 8-9).  One end of the feed pipe 7 is connected to the branch point 11, and the other end of the feed pipe 7 is connected to the receptor 8 which receives the liquid ([0025] lines 10-12).  Thus, Kiyama teaches a liquid input feeder (Fig. 1: liquid bottle 2) operably connected to the inlet port (Fig. 1: the end of the feed pipe 7 inside the receptor 8) by a tube for feeding the input liquid to the inlet port (Fig. 1: showing the feed pipe 7 feeding the liquid from liquid bottle 2 to the receptor 8) and the tube is a flexible tube (Fig. 1: feed pipe 7; [0041] lines 2-4: the feed pipe is preferably a flexible resin material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiglin and Smith by connecting the liquid feeder and the receptor by a flexible feed pipe for feeding the liquid as taught by Kiyama because the feed pipe would enable the liquid transportation over a distance depending on the length of the feed pipe.


However, Kiyama teaches a liquid feeder including a liquid bottle 2 holding a liquid, a gas bag 14, a gas continuity valve 4, a gas introduction valve 12, and a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4, 7, 11; [0026] line 5; [0025] lines 8-9).  When the pump 6 is operated for a predetermined time (discharge time), the gas is sequentially introduced from the branch point 11, and the liquid moves in the feed pipe 7 ([0031] lines 4-6).  Thus, Kiyama teaches the liquid feeder is configured to sequential feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiglin and Smith by sequentially feeding using the liquid feeder as taught by Kiyama because simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
The designation of “configured to provide the input liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid through the feed pipe, thus being capable of providing the input liquid.

Regarding claim 19, the designation of “configured to provide the input liquid as feed of at least two processing liquids of different compositions separated by a carrier liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches the gas being sequentially introduced from the branch point 11, and the liquid moving in the feed pipe (Kiyama, [0031] lines 5-6).  Thus, it is capable of feeding at least two liquids, and necessarily capable of feeing at least two processing liquids of different compositions separated by a carrier liquid into the cartridge of the combined Feiglin and Smith.

Regarding claim 23, the designation of “configured to operate independently from the operation of electrodes used for electrowetting” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid into the cartridge of combined Feiglin and Smith for manipulating the droplets by electrowetting .
Claim(s) 20, 22, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiglin in view of Smith and Kiyama, and further in view of Patel (U.S. 7,897,330).
Regarding claims 20, 22, and 46, Feiglin, Smith, and Kiyama disclose all limitations of claim 17 as described to claim 17.  Feiglin, Smith, and Kiyama do not disclose the liquid feeder comprises a multi-port valve for providing the input liquid (claim 20) or the liquid feeder comprises a control element for introducing the input liquid into the internal gap (claim 22) or the control element is a multi-port valve (claim 46).
However, Patel teaches adding reagent through inclusion of a switching valve SV located between one or more pumps PA-PD and an external reagent reservoir RR (Fig. 22A; Col. 42, lines 31-34). The switching valve SV is a multi-port valve having a number of ports A-F available through which fluid can be selectively conducted (Col. 42, lines 35-38).  Thus, Patel teaches the liquid feeder comprises a control element for introducing the input liquid (Col. 42, line 31: addition of reagent) and the control element is a multi-port valve (Col. 42, line 36: a multi-port valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiglin, Smith, and Kiyama by incorporating a multi-port valve as taught by Patel because the multi-port valve would enable selectively feeding of the fluid (Col. 42, lines 37-38), and allow the pumps to .
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiglin in view of Smith and Kiyama, and further in view of Smallhorn (U.S. Patent Pub. 2017/0152152).
Regarding claim 21, Feiglin, Smith, and Kiyama disclose all limitations of claim 17 as described to claim 17.  Feiglin, Smith, and Kiyama do not disclose the liquid feeder comprises a bypass that is controllable.
However, Smallhorn teaches a liquid circuit comprising one or more bypass valves 312 which may allow liquid to flow through one part of water treatment system 30 and prevent flow through another part of the system (Fig. ; [0106] lines 1-4).  Thus, Smallhorn teaches the liquid feeder comprises a bypass ([0106] line 2) that is controllable ([0106] lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiglin, Smith, and Kiyama by incorporating a bypass as taught by Smallhorn because the bypass would only allow the liquid flow bypassing the water treatment system or into the water treatment system ([0106] lines 5-9), which provides flexibility of liquid circulation for the system design.
The designation of “for flushing a tube of the feeder and/or for removing an access liquid from a feeding liquid and to provide the remaining part of the feeding liquid as the input liquid” is deemed to be statements with regard to the intended use and not 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-16, 24-25, 33-39, 41-44, and 47-48 has/have been considered but are unpersuasive. 
Applicant argues the Office Action shows no suggestion or motivation in Feiglin to close the gap between Feiglin and the claimed invention (page 14, para. 1, lines 10-11), and the obvious analysis should not be based on “hindsight” (page 15, para. 2, lines 1-2).  In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Feiglin teaches a cartridge comprising inlet ports for introducing an input liquid into an internal gap for enabling the electrowetting induced movement (Fig. 2), and a waste zone for collecting the liquid after electrowetting processing (Fig. 6: waste), and the 
Applicant argues Smith teaches away from the claimed invention because Smith teaches the use of discrete droplet operation, which obviates the necessity for continuous-flow architecture and all the various disadvantages that accompany such an architecture (page 17, para. 2, lines 1-4).  This argument is unpersuasive because the designation ““the cartridge is configured to provide the liquid flow through the cartridge as a continuous flow in the cartridge” is a functional limitation and not further limiting in so far as the structure of the product is concerned, and in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                     

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795